Citation Nr: 1424227	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

2. Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis status post meniscectomy.

3. Entitlement to service connection for a right quadriceps disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

4. Entitlement to service connection for a right lower leg disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

5. Entitlement to service connection for right knee synovitis, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted the Veteran's claim of entitlement to service connection for right knee osteoarthritis status post meniscectomy and assigned a 10 percent disability rating effective December 11, 2006.  The RO also denied entitlement to service connection for right hip, right quadriceps, right lower leg, right knee synovitis and left lower extremity peripheral neuropathy disabilities, to include as secondary to the service-connected right knee disability.  The Veteran perfected an appeal as to the assigned disability rating for his service-connected right knee disability and the denials of service connection for right hip, right quadriceps, right lower leg, right knee synovitis and left lower extremity peripheral neuropathy disabilities.

In January 2012, the Board remanded the issues on appeal for additional development and the case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to in initial evaluation in excess of 10 percent for right knee osteoarthritis and service connection for right quadriceps, right lower leg, right knee synovitis and left lower extremity peripheral neuropathy disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current right hip disability related to a right hip contusion injury sustained during active service and that is proximately due to or aggravated by his service-connected right knee osteoarthritis status post meniscectomy.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right hip contusion have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for residuals of a right hip contusion, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The Veteran seeks service connection for a right hips disability, which he contends is due to a right hip contusion sustained during service, or alternatively, which is caused or aggravated by his service-connected right knee disability.

A December 2007 memorandum shows that the Veteran's service treatment records have not been located and therefore are unavailable for review.  Only limited service treatment and personnel records were submitted by the Veteran in connection with his claims for service connection in December 2006.  When service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service treatment records currently available for review are devoid of reference to, complaint of, or treatment for, a right hip contusion.  The Veteran, however, is competent to report that he sustained a right hip injury during service.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In addition, his available service treatment records show that in January 1974, he developed spontaneous right knee pain and swelling thought to be due to a twisting injury when he tripped over a knee knocker three weeks earlier.  

Post-service treatment records show no complaints, findings, or diagnosis pertaining to the right knee or hip until March 2007 when a private treatment record noted that the veteran reported a history of right knee and hip pain since maybe one year prior without history of any specific injury.  He reported that he underwent a right knee meniscectomy during service, which had done well until recently.  X-ray of his right knee showed early osteoarthritis changes consistent with history of meniscectomy.  X-rays of his right hip was read as normal.  

During VA joints examination in September 2007, the Veteran reported a history of a right knee and thigh problem with onset in 1973.  He reported that he fell through a hatch while serving aboard the U.S.S. Kitty Hawk, which resulted in torn cartilage in his right knee.  It was noted that he underwent right knee surgery in 1974 and in the recent past his right knee had become more painful and felt to be giving way.  The Veteran reported that he favored his right knee while walking and now his right hip is painful.  Physical examination of the Veteran's right hip was significant for limited range of motion.  Specifically, flexion of his right hip was limited to 100 degrees with objective evidence of pain at 90 degrees.  X-ray of the Veteran's right hip was reported as normal.  The examiner did not provide a diagnosis pertaining to the Veteran's claimed right hip disability, however, he opined that the Veteran's right hip pain is related to and at least as likely as not aggravated by his in-service right knee surgery.  He stated that progressive degenerative joint disease in the Veteran's hip and knee and instability are all related to favoring one side due to prior joint damage.  

In a March 2008 statement, the Veteran's private primary care physician, Dr. CBP, M.D., stated that she had treated the Veteran for several years.  She stated that he suffered from subacute right knee pain since a remote injury during service for which he underwent a right knee meniscectomy.  She stated that he had since developed osteoarthritis of his right knee joint.  She stated that due to the difference in the Veteran's gait from right knee pain, he developed right hip pain due to occasionally shifting his weight to avoid right knee pain while walking.   

In accordance with the Board's January 2012 remand, the Veteran was afforded an additional VA examination in March 2012.  The examiner noted a diagnosis of post contusion pain of the right hip diagnosed in 1973 when the Veteran fell onto his right hip and right knee.  The examiner stated that the Veteran now has chronic right hip pain for which he takes opiate medication for pain and uses a cane for support.  Physical examination of the Veteran's right hip again showed limitation of range of motion with flexion of the right hip limited to 90 degrees with objective evidence of pain at 40 degrees.  The examiner opined that the Veteran's right hip post contusion pain is at least as likely related to his remote trauma sustained during service.  He reasoned that the Veteran had a history of remote right hip contusion and knee trauma during service.  

As three medical opinions from two VA examiners and the Veteran's private primary care physician establish that the Veteran has a current right hip disability that is related to in-service injury and/or that is proximately due to or aggravated by his service-connected right knee disability, service connection for a right hip disability is granted.  


ORDER

Entitlement to service connection for a right hip disability is granted.  


REMAND

Unfortunately, a remand is again required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for increase for his service-connected right knee disability and service connection for right quadriceps, right lower leg, right knee synovitis and left lower extremity peripheral neuropathy disabilities.   

The Veteran's claims for service connection for right quadriceps, right lower leg, right knee synovitis and left lower extremity peripheral neuropathy disabilities have historically been denied, at least in part, due to lack of a current disability.

In accordance with the Board's January 2012 remand instructions, a January 2012 letter requested that the Veteran identify all VA and non-VA treatment that he has received for his claimed disabilities and that he submit authorization necessary to enable VA to obtain records of any private treatment received or that he submit any records of private treatment himself.  While the Veteran did not respond, his lack of response is likely because the January 2012 letter was not sent to his most recent address of record.  See August 30, 2011 claim for increase.  The Board notes that prior to the January 2012 remand, that the Veteran submitted records of private treatment for his claimed disabilities from Dr. JDM in March 2007 and Dr. CBP from 2002 to April 2007.  A March 2008 statement from Dr. CBP suggests that the Veteran has received receiving ongoing private treatment from her.  Also, a July 2009 VA primary care note indicates that the Veteran had been followed by Dr. CBP for his primary care.  As any ongoing private treatment records may show the presence of a current diagnosis of the claimed disabilities, the Veteran must be provided another opportunity to identify any records of VA and private treatment which have not yet been obtained and associated with the claims file for review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Also, the Veteran was afforded a VA examination to determine the nature and severity of his service-connected right knee disability in March 2012.  The Board finds, however, that the examination is inadequate for the purpose of adjudicating the Veteran's claim for increase for his service-connected right knee disability.  Specifically, the examiner erroneously stated that the Veteran had no history of a meniscal condition or surgical procedure for a meniscal condition.  It is unclear whether the Veteran's right knee disability satisfies the rating criteria for symptomatic removal of semilunar cartilage pursuant to 38 C.F.R. 4.71(a), Diagnostic Code 5259.  In addition, while the Veteran reported a history of flare-ups that affected the function of his right knee, the examiner did not state whether there is any additional right knee limitation of motion during flare-ups.  When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  This includes an analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when symptoms "flare up."  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Veteran must be afforded an additional VA examination to determine the current nature and severity of his service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any additional relevant treatment records, VA and non VA, which pertain to his claimed disabilities that have not yet been associated with the claims folder.  Request that he provide authorization necessary to enable VA to obtain any records relevant to his claims for service connection, to specifically include treatment records from his private primary care physician, Dr. CBP, M.D., dating since April 2007 and Dr. JDM, if any, dating since March 2007. All records requests and responses received should be documented in the claims file.

2. Regardless of the Veteran's response, obtain and associate with the claims file any VA treatment records from all VA treatment facilities identified by the Veteran and in the record, to include any ongoing treatment records from the Murfreesboro and Nashville VAMCs dating since January 2012.  Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims folder.

3. Then, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected right knee osteoarthritis status post meniscectomy disability.  The examiner should be given access to the Veteran's paper and Virtual VA claims files.  The examiner must note that a review of both the electronic and paper files was conducted.  

All indicated studies, including x-rays and range of motion studies in degrees, should be performed as needed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so document the frequency of any locking and the presence of any effusion into the joints.  The examiner should also note whether there is symptomatic removal of semilunar cartilage.  The extent of any weakened movement, excess fatigability, and incoordination on use should be described.  The examiner should assess any additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

4. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5. After undertaking any other development deemed appropriate, to include obtainment of etiological opinions in the event that ongoing treatment records show current diagnoses of the claimed disabilities, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


